   Case 5:18-cv-00323-OLG-HJB Document 226 Filed 10/18/19 Page 1 of 13



                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

AETNA INC. and AETNA LIFE INSURANCE
COMPANY,
                                                    NO: SA: 1 8-CV-00323-OLG
                 Plaintiffs,

                     V


THE PEOPLE'S CHOICE HOSPITAL, LLC, et al.

                Defendants.




             PLAINTIFFS' OPPOSED MOTION TO COMPEL THE
            DEPOSITION OF DEFENDANT SETH GUTERMAN, M.D.
              TO OCCUR IN THE UNITED STATES OF AMERICA




                                       PRICHARD YOUNG LLP
                                       Union Square
                                       10101 Reunion Place, Suite 600,
                                       San Antonio, TX 78216
                                       (2r0) 477-7400

                                       ELLIOTT GREENLEAF, P.C.
                                      Union Meeting Corporate Center V
                                      925 Harvest Drive, Suite 300
                                      Blue Bell, PA 19422-1956
                                      (2rs) e77-1000

                                      MCGUIREWOODS LLP
                                      JPMorgan Chase Tower
                                      600 Travis Street, Ste. 750
                                      Houston, TX77002
                                      (832)214-9942

                                      Counsel   for Plaintffi Aetna Inc. and Aetna Life
                                      Insurance Company
     Case 5:18-cv-00323-OLG-HJB Document 226 Filed 10/18/19 Page 2 of 13



        Plaintiffs Aetna Inc. and Aetna Life Insurance Company (together, "Aetna"), by and

through their undersigned counsel, respectfully move this Court for an order compelling

Defendant Seth Guterman, M.D. to appear at his counsel's office in Chicago for a deposition on

December 12,2019. In support of Aetna's motion, Aetna avers as follows:

                                    PRELIMINARY STATEMENT

        1.        This case involves kickbacks, fraudulent billing, and a nationwide racketeering

conspiracy that resulted in Defendants stealing more than $21 million from Aetna. Defendants

secretly infiltrated a small, 25-bed rural hospital in Oklahoma ("Newman"), paid off physicians

and others from around the country to send urine and blood samples to labs in Texas that were

controlled by Defendants, and then knowingly submitted false bills to Aetna. Defendants used

Newman as a front, misrepresenting that the illegally-obtained specimens werc sent to and tested

by and a/ Newman        for Newman's   own patients. None of this was true.

        2.        Defendant Seth Guterman, M.D. ("Guterman") was a primary architect of the

scheme at Newman, and at other hospitals around the        country. Guterman was, and remains, the

CEO of Defendant PCH,I which is a Delaware hospital management company headquartered in

Chicago, Illinois. Guterman initially implemented the scheme at               a small rural hospital in
Florida,2 and then brought it to Newman. Indeed, he personally traveled to Shattuck, Oklahoma,

misled Newman into allowing PCH to run the hospital, maintained a day-to-day role in




        1   ccp6g:r
                      refers to The People's Choice Hospital, LLC, PCH Management Newman, LLC, PCH
Lab Services, LLC.

        2 Defendants' schemegot its start at Campbellton-Graceville Hospital in Florida. There, PCH
and Guterman used the hospital to steal more than $100 million, leaving it bankrupt. ,See How Sorrap
Runal Hosptrals Wgnr Useo ro ScoRE Huce PAyDAys, https://www.cbsnews.com/news/how-some-
rural-hospitals-were-used-to-score-hu ge-pavdavs/
     Case 5:18-cv-00323-OLG-HJB Document 226 Filed 10/18/19 Page 3 of 13



overseeing the entire scheme, took millions, and then left Newman on the brink of bankruptcy

when Aetna and others discovered the scheme. He is a central Defendant in this case.

         3.      Shortly after he was served with this lawsuit, however, Guterman-a U.S. citizen

and, at that time, a resident    of Chicago-left the country, moved to Israel, and allegedly obtained

Israeli citizenship. Guterman nevertheless continues to conduct business in the United States. He

remains the CEO of PCH, which is a Defendant in this case and still listed as an active Delaware

limited liability company. And, Guterman recently created a new Delaware company called

MSMC Management, LLC, in a failed effort to purchase a Chicago-area hospital.3 Guterman

may have physically left the country after Aetna served him, but he continues to reach into the

United States regularly to conduct business.

        4.       Despite this, Guterman refuses to appear in the United States for his deposition in

this matter until he returns for Passover in April (discovery closes in this case on April 15, 2020;

Passover runs from     April 8-16). If Aetna wants to depose him at any other time, Guterman's

position is that the lawyers for all parties should travel to Israel for his deposition, or conduct    a


critical deposition via video link and with a seven-hour time zone difference.

        5.      This position is contrary to relevant case law and is nothing more than an attempt

to avoid going under oath to answer for his misconduct at Newman. Guterman is subject to the

jurisdiction of this Court, and he cannot dictate when he is deposed based on when he decides to

re-enter the country. Guterman does not hesitate to use this Court and this country when he sees

a benefit to himself; but he refuses to step foot in the country to answer for his conduct at

Newman and other hospitals under oath. Therefore, Aetna seeks an order compelling Guterman

to appear in Chicago at his counsel's office for deposition on December 12,2019.

         3 See PotpNTIAL BUYER sAYS METRoSouTH owNER REFUSES To NEGoTIATE, available
                                                                                              at
https://chicago.suntimes.com/business/2019/8/27l20835361/rnetrosouth-hospital-blue-island-potential-
buyer-owner-refuses-negotiate.

                                                    2
     Case 5:18-cv-00323-OLG-HJB Document 226 Filed 10/18/19 Page 4 of 13



                                     BACKGROUND FACTS

        I.       Aetna's Allegations and Guterman's Direct Involvement

        6.       Newman is a small, 25-bed hospital in rural Oklahoma. In early 2016, when

Newman was facing financial difficulties, Guterman traveled to Oklahoma and offered to operate

Newman. PCH never intended to help Newman. Instead, PCH teamed up with the Labsa and its

other co-conspirators, and used Newman as a vehicle to orchestrate a massive fraud centered on

billing Aetna for lab tests as if the tests were completed by Newman on specimens drawn from

Newman's patients, when in truth, they were not.

       7.        The Labs, for their part, participated in this scheme by paying off physicians and

others throughout the   country-none of whom had any legitimate relationship with Newman-to

refer urine and blood samples from unwitting patients.

       8.        After using financial inducements to obtain specimens, Defendants knowingly

submitted claim forms misrepresenting that these specimens were drawn from Newman patients

for testing, and that Newman, not the Labs, performed the testing. Relying on                 these

misrepresentations, Aetna issued payments at the high rates       it had negotiated with Newman.
Defendants concealed that the lab tests they billed for were performed elsewhere by the Labs for

specimens gathered from non-patients of the hospital.

       9.        When Aetna began to suspect that Defendants were running an illegal scheme

using Newman as a shell enterprise, Guterman, on behalf of the Defendants, sent correspondence

to Aetna that included numerous, material misrepresentations. Guterman went so far as to send

Aetna phony pictures of what Defendants falsely claimed to be Newman's lab.

       4
           "Labs" refers to Mission Toxicology, LLC, Mission Toxicology II, LLC, Mission Toxicology
Management Company, LLC, Sun Clinical Laboratory, LLC, Sun Ancillary Management,LLc, hrtegrity
Ancillary Management, LLC, Alternate Health Labs, Inc., Alternate Health Corp., Michael L. Murphy,
M.D., Lynn Murphy, Samantha Murphy, Julie Pricer, and Jesse Saucedo, Jr.

                                                  a
                                                  J
     Case 5:18-cv-00323-OLG-HJB Document 226 Filed 10/18/19 Page 5 of 13



        II.      The Scheme Originated at a Small Rural Hospital in Florida

        10.      Newman was not the first hospital at which Guterman implemented this scheme.

The scheme originated at Campbellton-Graceville Hospital ("CGH") in Florida. PCH took over

the management of CGH, and Guterman installed Jorge Perez as the CEO of CGH. Aetna

believes that PCH affiliated with numerous independent labs        in its "management" of CGH,

including some of the Labs at issue here, and ran a scheme that was materially identical to the

one PCH later ran at Newman.

        1   1.   In total, public reporting suggests that PCH and its co-conspirators stole more

than $100 million from the operations at CGH. PCH then moved the scheme to Newman, whete

Guterman again convinced a vulnerable hospital to open its doors and bank accounts to PCH.

Just as he had with Jorge Perez at CGH, Guterman installed a PCH agent, David Wanger, as the

acting CEO ofNewman.

        12.      While this was happening, numerous public reports surfaced about improper and

potentially unlawful acts that had occurred at CGH, and at other hospitals affiliated with

individuals and companies that had been part of the operation of CGH while PCH was the

manager.s When PCH and its co-conspirators left CGH, it was forced into bankruptcy, leaving a

remote, small town without access to critical medical care. See suprq note    1. In recent months,

the Department of Justice ("DOJ") has unsealed documents, including a plea arrangement and

criminal information, relating to the operation of CGH and another rural hospital in Missouri.6


       s See e.g.,JACKSoN Co. OrrtcrALS INVESTnTn FRauo ar CarrapEBLLToN Gnacnvu-r-e
HoSPITAL, https://www.m)'panhandle.com/news/jackson-co-officials-investigate-fraud-at-carnpbellton-
graceville-hospital; Counr FREEZES MANAGER n'Rorrr CavpeeLLroN-GRACEVTLLE Hosprral BANK
ACCOUNTS,    https://www.dothaneagle.com/archives/court-freezes-manager-from-campbellton-graceville-
       -bank

       6
        Tup UNrrEo Srarns DOJ, SuesraNcB Aeuse TREaTvENT CENTER OwNpR Plpaos Gurlrv
rO $57 MILLION MONEY LATINDERTNG CONSPIRACY IN CoT.INgcTToN WITH HospTTaT- PASS-THROUGH
                                                 4
       Case 5:18-cv-00323-OLG-HJB Document 226 Filed 10/18/19 Page 6 of 13



          III.    Guterman Left the Countryo but Continues to Do Business Here

          13.     Shortly after the Complaint was filed and served in this case, and as unfavorable

news reports began to surface, Guterman left for Israel. Guterman allegedly sought and received

his Israeli citizenship. Guterman's counsel represented that he does not intend to return to the

country before Passover in April,       if   at   all.   Guterman's counsel has also taken the position that

Guterman      will not appear in the United States for his deposition in this        case before   April, if   he

appears at all, even though he is a named Defendant and subject to the jurisdiction of the Court.

          14.     Guterman, however, remains acitizen of the United States, continues to conduct

business in this country, and Aetna believes he owns property here as             well. Guterman is still the

CEO of PCH. PCH is still an active Delaware limited liability company, located in Chicago,

Illinois. Guterman is also the CEO of a new Delaware company called MSMC                       Management,

LLC ("MSMC"). MSMC was created in July 20197 in connection with Guterman's recent

efforts to purchase a hospital in the Chicago-area.

        IV.   Guterman Refuses to Provide Dates For His Deposition In The United States

          15.     On numerous occasions, Aetna requested that counsel for Guterman produce his

client in this country for his deposition. Guterman has responded by refusing to agree to come to

the United States for his deposition prior to April of 2020, and instead insisting that any

deposition before that occur in Israel, although without offering any actual dates of availability.


BtLlrNc SCHEME, available a/ https://www justice.gov/opa./prlsubstance-abuse-treatment-center-owner-
pleads-guilty-57-million-mone)r-laundering-conspiracy (announcing plea deal for money laundering
relating to defendant's "arrangement with a laboratory owner to send urine samples for the facility's
patients to the owner's lab for urine drug testing (UDT), in exchange for receiving 40 percent of the
insurance reimbursements," which, in turn, was part of a separate arrangement "with the managers of
[CGH]" and other hospitals aimed at billing insurers "through CGH" and other hospitals); see (Jnited
States of Am. v. Byrns, No. 5:19-or-06011-SJ-DGK, at D.E. 2 (W.D. Mo.), Criminal Information
(alleging crimes against individual installed as CEO at Putnam Hospital in Missouri for, inter alia,
healthcare fraud).
T
    "Entity Details" for MSMC Management,LLc available at
https ://icis. corp.delaware. gov/Ecorp/EntitvSearchArlarn eSearch. aspx

                                                           5
     Case 5:18-cv-00323-OLG-HJB Document 226 Filed 10/18/19 Page 7 of 13



                                            ARGUMENT

        16.     A party seeking to prevent his deposition from taking place bears the burden of

demonstrating "good cause," and identifuing a specific prejudice or harm. Kimberly-Clark Corp.

v. Cont'l Cas. Co.,2006 U.S. Dist. LEXIS 86469, *4-5 (N.D. Tex. Nov. 29, 2006); Fram v,

Memory Enters. LLC,2018 U.S. Dist. LEXIS 227279, *3-4 (C.D. Cal. Sept. 17.2018).               ooGood


cause" sufficient to prevent a deposition only exists when justice requires the protection of a

party or person from any annoyance, embarrassment, oppression, or undue burden or expense."

Kimberly Clark,2006 U.S. Dist. LEXIS 86469, *4-5.

        17.     Guterman    is a   named Defendant, and he        is the CEO of     another primary

Defendant, PCH. His deposition is critical, as he was the individual who brought the scheme at

issue to Newman, after developing     it and employing it at CGH.

        18.     The fact that Guterman, a United States citizen and officer of multiple U.S.

companies, elected    to   leave the country after he was served and became subject            to   the

jurisdiction of this Court does not alter this analysis, and the Court has the authority to order that

Guterman appear here. For example, in Custom Form Mfg., Inc. v. Omron Corp., 196 F.R.D.

333 (I{.D. Ind. 2000), the court directed the corporate deponent to travel to the United States for

deposition even though the deponents were foreign nationals. In so holding, the court stated that

allowing depositions to proceed in a foreign country would compromise the court's authority and

create judicial inefficiencies.    "If a federal   court compels discovery on foreign soil, foreign

judicial sovereignty may be infringed, but when depositions of foreign nationals are taken on

American or neutral soil, courts have concluded that comity concerns are not implicated." Id. at

336-37 (quotations omitted). The court also indicated its preference for a domestic location




                                                    6
     Case 5:18-cv-00323-OLG-HJB Document 226 Filed 10/18/19 Page 8 of 13



would require fewer participants in the litigation to travel, so that it was more cost-effective to

have the depositions in the   U.S. Id. at 338.

        19.     Similarly,   in Natural-Immunogenics Corp. v. Newport Trial            Group, No. 15-

02034,2017 U.S. Dist. LEXIS 224140 (C.D. Cal. August 14,201.7), the district court compelled

officers of corporate party to return to the U.S. from an extended personal oversees trip for

depositions. The court gave several reasons. First, the court noted that the corporate officers left

the country knowing they were going to be deposed, and failed to provide any notice of their trip.

Id. at 16. The court also rejected the              proposal    for   conducting the depositions by

videoconference, noting logistical problems like the l2-hour time difference and the hindrance

on examination using documents      . Id. at *17-18.   The court also explained that videoconference

is inappropriate for deponents such as the colporate officers who are "key witnesses" and whose

testimony   will be'ocontroversial." Id. at*18. Finally, the court reasoned that if the corporate

officers could fund the expensive trip abroad, they could afford to return to the U.S. for their

depositions. Id. at *19-20.

        20.     SEC v. Banc de Binaryis also instructive. 2014 U.S. Dist. LEXI S 34373(D. Nev.

March 14,2014). There, the Court directed a U.S. Citizen who owned and was employed by                  a

Cypriot corporation to appear in the United States for his deposition; both the corporation and

individual were defendants. Id. at* 14. Amongst the factorss that it considered, the court placed

weight on the fact that the defendants had reached into the forum where the deposition was

noticed to engage in the wrongful acts of which they were accused. Id. at *22-23 (citing Turner



        8 Because
                   Banc de Binary involved a foreign corporate defendant, much of the courtos analysis,
focusing on whether a foreign corporate defendant can be compelled to attend a deposition in the United
States, is not necessary to the Court's decision here. However, given that the Banc court directed the
deposition to proceed in Washington D.C., the court's rationale certainly counsels that, in this instance
involving a U.S. corporate entity and U.S. citizen defendant, the deposition should likewise occur here.


                                                   7
     Case 5:18-cv-00323-OLG-HJB Document 226 Filed 10/18/19 Page 9 of 13



v. Prudential Ins. Co., 119 F.R.D. 381, (M.D. N.C. 1988) (reasoning, in part, that because the

defendant traveled    to the deposition's forum to solicit customers, the defendant should              be

deposed in that forum).e

        21.     With regard to the individual U.S. citizen defendant who resided overseas, the

Court noted that his citizenship was a specific factor in its determination:

                 Citizenship includes responsibilities. Among them                  is
                                                                                  the
                responsibility to participate in the judicial process by serving on a
                jury. Although this duty is often excused when traveling abroad, it
                is well established that other responsibilities endure beyond the
                nation's border. The duty to pay taxes endures... The duty to obey
                criminal laws endures... And, if required the obligation to return
                home and testiff at a deposition also endures. 28 U.S.C. $ 1783;
                Blaclvner v. U.5.,284 U.S. 421,438 [] (1932) ("The jurisdiction of
                the United States over its absent citizen... is a jurisdiction ln
                personam, as he [or she] is personally bound to take notice of the
                laws that are applicable to him and to obey them").
Id. at*28

        22.     After noting that there is generally a presumption that a foreign defendant             be

deposed at their principal place     of business or near their residence, the Banc de Binary court

found that the individual defendant before it, like Guterman, "is not      a   typical foreign defendant":

                He is an American citizen who, by virtue of his citizenship, retains
                certain responsibilities to the country while abroad. It would be
                fundamentally inequitable to allow fDefendant] to have enjoyed
                the benefits of his citizenship as he operated his business at home,
                and then excuse him of any associated responsibilities because he
                happens to live abroad.
Id. at*29

        23.     Here, Guterman is not just a general corporate witness. He is a named Defendant,

the CEO of another Defendant, and one of the architects of the scheme. It would not make

        e Another factor considered     by the court was the likelihood of discovery disputes that would
require resolution by the forum court - in particular, relevant to both Banc de Binary and this matter, the
deponent's invocation of his Fifth Amendment right against self-incrimination. 2014 U.S. Dist. LEXIS
34373 at *19-20. The Court reasoned this factor militated in favor of conducting the deposition in the
United States, in light of the significance of the potential dispute and need for speedy resolution by the
presiding judge.Id.

                                                    8
    Case 5:18-cv-00323-OLG-HJB Document 226 Filed 10/18/19 Page 10 of 13



sense, nor   would it be efficient or even safe, for lawyers to travel to Israel to take his deposition.

Cadent Ltd. v. 3M Unitek Corp.,232 F.R.D. 625,630 (C.D. Cal. 2005) (noting "Israel may be a

dangerous place to hold the depositions"). Aetna, PCH, the Labs, and the Fortis Defendants are

all represented by different counsel, meaning that a large number of lawyers would need to travel

to Israel, which is far more expensive and ineffrcient than having one named Defendant return

to Chicago-where his active companies and counsel are located-for his deposition.

       24.       Guterman's counsel suggested that Aetna take his deposition by video          link. A
deposition by video is not feasible. Guterman is a primary witness, and Aetna wants to take

Guterman's deposition in the room with him (as is Aetna's right). And, similar to the case in

Natural-Immunogenics Corp., there is a seven hour time zone difference between Israel and the

United States. This time difference makes it impossible as a practical matter to depose Guterman

via video. Aetna is entitled to depose Guterman for at least seven hours, which would require

Aetna to begin the deposition either exceptionally early or exceptionally late in the day, and

would render either party unable to obtain guidance from the Court in the event of a dispute.

       25.       Finally, Guterman's offer to depose him in person in April (at the close of

discovery) is an empty gesture. For months, Guterman's counsel told Aetna he would not appear

in the United States for his deposition. Last week, Aetna informed Guterman's counsel that

Aetna would be filing this motion. Two days ago, Guterman's counsel told Aetna that Guterman

would be here in    April. This is not sufficient for two reasons. First, Guterman      does not get to

establish the date and time on which he is deposed. Discovery in this case ends in April, and he

is far too important of a witness for Aetna wait until the end of discovery to depose him.

Second, Aetna does not believe that Guterman has any intention            of voluntarily sitting for   a




                                                    9
     Case 5:18-cv-00323-OLG-HJB Document 226 Filed 10/18/19 Page 11 of 13



deposition in this case, in this country or elsewhere.l0 He is trying to avoid being deposed for as

long as possible, because he does not want to be placed under oath.

         26.     Further, the fact that Guterman          is electing to return in April favors    Aetna's

position. If he is actually retuning in April, he is signaling a willingness to enter the United

States when he set    fit.   He can certainly return for his deposition, at his lawyers' offices. This is

an important case, involving the theft of more than $21 million. Guterman's desire to remain

oversees when     it is advantageous for him, only to return on his own timeline, is evasive
gamesmanship that should be rejected, and most certainly does not constitute the "good cause"

Guterman must demonstrate to avoid attending his deposition as Aetna has attempted to notice it.

                                              CONCLUSION

        For these reasons, Aetna respectfully requests that the Court grant its motion.




        10
           Aetna's very real concern that Guterman would not appear for a deposition even if it were to
occur in Israel is another reason to not permit Guterman to dictate the overseas location of his deposition,
at considerable expense to Aetna and the other parties.

                                                     10
   Case 5:18-cv-00323-OLG-HJB Document 226 Filed 10/18/19 Page 12 of 13



                                     Respectfully submitted,

October 18,2019                      /s/ David M. Prichard
                                     David M. Prichard
                                     TX Bar No. 16317900)
                                     PRICHARD YOUNG LLP
                                     Union Square
                                     10101 Reunion Place, Suite 600,
                                     San Antonio, TX 78216
                                     (2r0) 477-7400

                                     ELLIOTT GREENLEAF, P.C.
                                     Union Meeting Corporate Center V
                                     925 Harvest Drive, Suite 300
                                     Blue Bell, PA 19422-1956
                                     (2ts) 977-1000

                                     MCGUIREWOODS LLP
                                     JPMorgan Chase Tower
                                     600 Travis Street, Ste. 750
                                     Houston, TX77002
                                     (832)214-9942

                                     Counsel   for Plaintffi   Aetna Inc. and Aetna Life
                                     Insurance Company
    Case 5:18-cv-00323-OLG-HJB Document 226 Filed 10/18/19 Page 13 of 13




                                 CERTIFICATE OF SERVICE

        I, David M. Prichard, certify that the foregoing was served on all parties via the Court's
electronic filing system.


                                              /s/ David M. Prichard
                                              David M. Prichard




                             CERTIFICATE        OF' CONF'ERENCE

       I, Gregory S. Voshell, certifu that Plaintiffs' counsel has confened with opposing counsel

about this motion.




                                              /s/ Greporv S. Voshell
                                              Gregory S. Voshell
